EXHIBIT 10.1

 

BROADSTONE NET LEASE, INC.

2020 OMNIBUS EQUITY AND INCENTIVE PLAN

 

(Adopted as of August 4, 2020)

1.Purpose.

The purpose of the Plan is to assist the Company with attracting, retaining,
incentivizing and motivating officers and employees of, consultants to, and
non-employee directors providing services to, the Company and its Subsidiaries
and to promote the success of the Company’s business by providing such
participating individuals with a proprietary interest in the performance of the
Company.  The Company believes that this incentive program will cause
participating officers, employees, consultants and non-employee directors to
increase their interest in the welfare of the Company and its Subsidiaries and
to align those interests with those of the stockholders of the Company and its
Subsidiaries.

2.Definitions.  For purposes of the Plan:

2.1.“Adjustment Event” shall have the meaning ascribed to such term in
Section 14.1.

2.2.“Award” means, individually or collectively, a grant of an Option,
Restricted Stock, a Restricted Stock Unit, a Stock Appreciation Right, a
Performance Award, a Dividend Equivalent Right, a Cash-Based Award, a Share
Award, an LTIP Unit or any or all of them.

2.3.“Award Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the grant of an Award and setting forth the
terms and conditions thereof.

2.4.“Base Price” shall have the meaning ascribed to such term in Section 6.4.

2.5.“Beneficiary” shall have the meaning ascribed to such term in Section
13.2(d).

2.6.“Board” means the Board of Directors of the Company.

2.7.“Cash-Based Award” means an Award granted to an Eligible Individual under
Section 11.

2.8.“Cause” means with respect to the Termination of a Participant by the
Company or any Subsidiary of the Company that employs such individual or for
which the Participant provides services (or by the Company on behalf of any such
Subsidiary), (a) if the Participant is at the time of Termination a party to an
employment, service or a severance agreement with the Company or one of its
Subsidiaries that defines such term, the meaning ascribed therein, and (b) in
all other cases, any of the following that remains uncured (if curable) for ten
days after the Participant’s receipt of written notice thereof from the Company:
(i) the Participant’s indictment for, or conviction or entry of a plea of guilty
or nolo contendere to (A) any felony or (B) any crime (whether or not a felony)
involving moral turpitude, fraud, theft, breach of trust or other similar acts,
whether under the laws of the United States or any state thereof or any similar
foreign law to which the Participant may be subject, (ii) the Participant’s
being or having been engaged in conduct constituting breach of fiduciary duty,
willful misconduct or gross negligence relating to the Company or any of the
Subsidiaries or the performance of the Participant’s duties, (iii) the
Participant’s willful failure to (A) follow a reasonable and lawful directive of
the Company or of the Subsidiary at which he or she is employed or provides
services, or the Board or (B) comply with

 

--------------------------------------------------------------------------------

 

any written rules, regulations, policies or procedures of the Company or a
Subsidiary at which he or she is employed or to which he or she provides
services which, if not complied with, would reasonably be expected to have an
adverse effect (other than a de minimis adverse effect) on the business,
financial condition or reputation of the Company, (iv) the Participant’s
violation of his or her employment, consulting, separation or similar agreement
with the Company or any non-disclosure, non-solicitation or non-competition
covenant in any other agreement to which the Participant is subject, (v) the
Participant’s deliberate and continued failure to perform his or her material
duties to the Company or any of its Subsidiaries or (vi) the Participant’s
violation of the Company’s Code of Ethics and Business Conduct Policy, as it may
be amended from time to time.

2.9.“Change in Control” means and includes the occurrence of any one of the
following events:

(a)during any consecutive 12-month period, individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the beginning of such 12-month period and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director as a result of an actual or threatened election contest with
respect to the election or removal of directors (“Election Contest”) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; or

(b)any individual, entity or group (within the meaning of Section 3(a)(9) of the
Securities Exchange Act of 1934 Act (“1934 Act”) and as used in Section 13(d)(3)
or 14(d)(2) of the 1934 Act) (a “Person”) becomes a “beneficial owner” (as
defined in Rule 13d-3 of the General Rules and Regulations under the 1934 Act)
(“Beneficial Owner”), directly or indirectly, of either (x) 50% or more of the
then-outstanding shares of common stock of the REIT (“REIT Common Stock”) or (y)
securities of the REIT representing 50% or more of the combined voting power of
the REIT’s then outstanding securities eligible to vote for the election of
directors (the “REIT Voting Securities”); provided, however, that for purposes
of this subsection (b), the following acquisitions of REIT Common Stock or REIT
Voting Securities shall not constitute a Change in Control: (i) an acquisition
directly from the REIT, (ii) an acquisition by the REIT or any corporation,
limited liability company, partnership or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the REIT (a “Subsidiary”), (iii) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the REIT or any
Subsidiary, or (iv) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in subsection (c) hereof); or

(c) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the REIT or a
Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the REIT’s assets (a “Sale”) or the acquisition of assets
or stock of another corporation or other entity (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (x) all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding REIT Common Stock and outstanding REIT
Voting Securities immediately prior to such Reorganization, Sale or Acquisition
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Reorganization,
Sale or Acquisition (including, without limitation, an entity which as a result
of such transaction owns the REIT or all or substantially all of the REIT’s
assets or

 

2

--------------------------------------------------------------------------------

 

stock either directly or through one or more subsidiaries, the “Surviving
Entity”) in substantially the same proportions as their ownership, immediately
prior to such Reorganization, Sale or Acquisition, of the outstanding REIT
Common Stock and the outstanding REIT Voting Securities, as the case may be, and
(y) no person (other than (i) the REIT or any Subsidiary, (ii) the Surviving
Entity or its ultimate parent entity, or (iii) any employee benefit plan (or
related trust) sponsored or maintained by any of the foregoing) is the
Beneficial Owner, directly or indirectly, of 50% or more of the total common
stock or 50% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Entity, and (z) at least
a majority of the members of the board of directors of the Surviving Entity were
Incumbent Directors at the time of the Board of Director’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (x), (y) and (x) above shall be deemed to be a
“Non-Qualifying Transaction”); or

(d)approval by the stockholders of the REIT of a complete liquidation or
dissolution of the Company.

2.10.“Code” means the Internal Revenue Code of 1986, as amended.

2.11.“Committee” means the Committee which administers the Plan as provided in
Section 3.

2.12.“Company” means Broadstone Net Lease, Inc., a Maryland corporation and
internally-managed real estate investment trust, or any successor thereto.

2.13.“Consultant” means any consultant or advisor, other than an Employee or
Nonemployee Director, who is a natural person and who renders services to the
Company or a Subsidiary that (a) are not in connection with the offer and sale
of the Company’s securities in a capital raising transaction and (b) do not
directly or indirectly promote or maintain a market for the Company’s
securities.

2.14.“Corporate Transaction” means (a) a merger, consolidation, reorganization,
recapitalization or other transaction or event having a similar effect on the
Company’s capital stock or (b) a liquidation or dissolution of the Company. For
the avoidance of doubt a Corporate Transaction may be a transaction that is also
a Change in Control.

2.15.“Director” means a member of the Board.

2.16.“Disability” means, with respect to a Participant, a permanent and total
disability as defined in Code Section 22(e)(3).  A determination of Disability
may be made by a physician selected or approved by the Committee and, in this
respect, the Participant shall submit to any reasonable examination(s) required
by such physician upon request.  Notwithstanding the foregoing provisions of
this Section 2.16, in the event any Award is considered to be “deferred
compensation” as that term is defined under Section 409A and the terms of the
Award are such that the definition of  “disability” is required to comply with
the requirements of Section 409A then, in lieu of the foregoing definition, the
definition of “Disability” for purposes of such Award shall mean, with respect
to a Participant, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

2.17.“Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.

 

3

--------------------------------------------------------------------------------

 

2.18.“Dividend Equivalent Right” means a right to receive cash or Shares based
on the value of dividends that are paid with respect to Shares.

2.19.“Effective Date” means the date of the Plan’s approval by the Board,
subject to the approval of the Company’s stockholders.

2.20.“Eligible Individual” means any Employee, Director or Consultant.

2.21.“Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records.  An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period.  An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or any Subsidiary, or between
the Company and any Subsidiaries.

2.22.“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.23.“Fair Market Value” on any date means:

(a)if the Shares are listed for trading on a national securities exchange, (x)
the closing price at the close of the primary trading session of the Shares on
the date of determination on the principal national securities exchange on which
the Shares are listed or admitted to trading as officially quoted in the
consolidated tape of transactions on such exchange or such other source as the
Committee deems reliable for the applicable date, or if there has been no such
closing price of the Shares on such date, on the next preceding date on which
there was such a closing price; or (y) in such other manner as determined and
approved by the Committee in reference to the official market quotations and
which complies with, as applicable Sections 409A and 422 of the Code;

(b)if the Shares are not listed for trading on a national securities exchange,
the fair market value of the Shares as determined in good faith by the
Committee, and, if applicable, in accordance with Sections 409A and 422 of the
Code.

2.24.“Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

2.25.“Initial Public Offering” means the consummation of the first public
offering of Shares pursuant to a registration statement (other than a Form S-8
or successor forms) filed with, and declared effective by, the Unites States
Securities and Exchange Commission.

2.26.“LTIP Units” means units of partnership interest, including one or more
classes of profit interests, in the Operating Partnership.

2.27.“Nonemployee Director” means a Director of the Board who is a “nonemployee
director” within the meaning of Rule 16b-3 promulgated under the Exchange Act.

2.28.“Nonqualified Stock Option” means an Option which is not an Incentive Stock
Option.

 

4

--------------------------------------------------------------------------------

 

2.29.“Operating Partnership” means Broadstone Net Lease, LLC.

2.30.“Option” means a Nonqualified Stock Option or an Incentive Stock Option.

2.31.“Option Price” means the price at which a Share may be purchased pursuant
to an Option.

2.32. “Parent” means any corporation which is a “parent corporation” (within the
meaning of Section 424(e) of the Code) with respect to the Company.

2.33.“Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.

2.34.“Performance Awards” means Performance Share Units, Performance Units,
Performance-Based Restricted Stock or any or all of them.

2.35.“Performance-Based Restricted Stock” means Shares issued or transferred to
an Eligible Individual under Section 9.2.

2.36.“Performance Cycle” means the time period specified by the Committee at the
time Performance Awards are granted during which the performance of the Company,
a Subsidiary or a Division will be measured.

2.37.“Performance Objectives” means the objectives set forth in Section 9.3 for
the purpose of determining, either alone or together with other conditions, the
degree of payout and/or vesting of Performance Awards.

2.38.“Performance Share Units” means Performance Share Units granted to an
Eligible Individual under Section 9.1(b).

2.39.“Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1(a).

2.40.“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) of the Exchange Act.

2.41.“Plan” means this Broadstone Net Lease, Inc. 2020 Omnibus Equity and
Incentive Plan, as amended from time to time.

2.42.“Plan Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board pursuant to
Section 17 hereof.

2.43. “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.1.

2.44.“Restricted Stock Units” means rights granted to an Eligible Individual
under Section 8.2 representing a number of hypothetical Shares.

2.45.“SAR Payment Amount” shall have the meaning ascribed to such term in
Section 6.4.

 

5

--------------------------------------------------------------------------------

 

2.46.“Section 409A” means Section 409A of Code, and all regulations, guidance,
and other interpretative authority issued thereunder.

2.47.“Securities Act” means the Securities Act of 1933, as amended.

2.48.“Share Award” means an Award of Shares granted pursuant to Section 10.

2.49.“Shares” means the common stock, par value $0.001 per share, of the Company
and any other securities into which such shares are changed or for which such
shares are exchanged.

2.50.“Stock Appreciation Right” means a right to receive all or some portion of
the increase, if any, in the value of the Shares as provided in Section 6
hereof.

2.51.“Subsidiary” means (a) except as provided in subsection (b) below, any
corporation which is a subsidiary corporation within the meaning of Section
424(f) of the Code with respect to the Company and (b) in relation to the
eligibility to receive Awards other than Incentive Stock Options and continued
employment or the provision of services for purposes of Awards (unless the
Committee determines otherwise), (i) the Operating Partnership and (ii) any
entity, whether or not incorporated, in which the Company or the Operating
Partnership directly or indirectly owns at least twenty-five percent (25%) of
the outstanding equity or other ownership interests.  

2.52.“Ten-Percent Shareholder” means an Eligible Individual who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, a
Parent or a Subsidiary.

2.53.“Termination”, “Terminated” or “Terminates” shall mean (a) with respect to
a Participant who is an Employee, the date such Participant ceases to be
employed by the Company and its Subsidiaries, (b) with respect to a Participant
who is a Consultant, the date such Participant ceases to provide services to the
Company and its Subsidiaries or (c) with respect to a Participant who is a
Director, the date such Participant ceases to be a Director, in each case, for
any reason whatsoever (including by reason of death, Disability or adjudicated
incompetency).  Unless otherwise set forth in an Award Agreement, (a) if a
Participant is both an Employee and a Director and terminates as an Employee but
remains as a Director, the Participant will be deemed to have continued in
employment without interruption and shall be deemed to have Terminated upon
ceasing to be a Director and (b) if a Participant who is an Employee or a
Director ceases to provide services in such capacity and becomes a Consultant,
the Participant will thereupon be deemed to have been Terminated. To the extent
any Award hereunder is subject to (rather than exempt from) Section 409A, a
Participant shall not be deemed to have experienced a Termination unless such
event also constitutes a “separation from service” within the meaning of Section
409A.

2.54.“Transaction Agreement” shall have the meaning ascribed to such term in
Section 15.1(a).

3.Administration.

3.1.Committee.  The Plan shall be administered by a Committee appointed by the
Board.  The Committee shall consist of at least two (2) Directors of the Board
and may consist of the entire Board; provided, however, that if the Committee
consists of less than the entire Board, then, with respect to any Award granted
to an Eligible Individual who is subject to Section 16 of the Exchange Act, the
Committee shall consist solely of two or more Nonemployee Directors.  For
purposes of the preceding

 

6

--------------------------------------------------------------------------------

 

sentence, if one or more members of the Committee is not a Nonemployee Director
but recuses himself or herself or abstains from voting with respect to a
particular action taken by the Committee, then the Committee, with respect to
that action, shall be deemed to consist only of the members of the Committee who
have not recused themselves or abstained from voting.  The initial Committee
shall be the Compensation Committee of the Board.

3.2.Meetings; Procedure. The Committee shall hold meetings when it deems
necessary and shall keep minutes of its meetings. The acts of a majority of the
total membership of the Committee at any meeting, or the acts approved in
writing by all of its members, shall be the acts of the Committee.  All
decisions and determinations by the Committee in the exercise of its powers
hereunder shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other Persons having any interest
therein.  

3.3.Board Reservation and Delegation.

(a)The Board may, in its discretion, reserve to itself or exercise any or all of
the authority and responsibility of the Committee hereunder.  To the extent the
Board has reserved to itself or exercises the authority and responsibility of
the Committee, the Board shall be deemed to be acting as the Committee for
purposes of the Plan and references to the Committee in the Plan shall be to the
Board.

(b)Subject to applicable law, the Board or the Committee may delegate, in whole
or in part, any of the authority of the Committee hereunder (subject to such
limits as may be determined by the Board or the Committee) to any individual or
committee of individuals (who need not be Directors), including without
limitation the authority to make Awards to Eligible Individuals who are not
officers or directors of the Company or any of its Subsidiaries and who are not
subject to Section 16 of the Exchange Act.  To the extent that the Board or the
Committee delegates any such authority to make Awards as provided by this
Section 3.3(b), all references in the Plan to the Committee’s authority to make
Awards and determinations with respect thereto shall be deemed to include the
Board’s or the Committee’s delegate.

3.4.Committee Powers.  Subject to the express terms and conditions set forth
herein, the Committee shall have all of the powers necessary to enable it to
carry out its duties under the Plan, including, without limitation, the power
from time to time to:

(a)determine those Eligible Individuals to whom Awards shall be granted under
the Plan and determine the number of Shares or amount of cash in respect of
which each Award is granted, prescribe the terms and conditions (which need not
be identical) of each such Award, including, (i) in the case of Options, the
exercise price per Share and the duration of the Option, (ii) in the case of
Stock Appreciation Rights, the Base Price per Share and the duration of the
Stock Appreciation Right, and (iii) make any amendment or modification to any
Award Agreement consistent with the terms of the Plan;

(b)construe and interpret the Plan and the Awards granted hereunder, establish,
amend and revoke rules, regulations and guidelines as it deems are necessary or
appropriate for the administration of the Plan, including, but not limited to,
correcting any defect, supplying any omission or reconciling any inconsistency
in the Plan or in any Award Agreement in the manner and to the extent it shall
deem necessary or advisable, including so that the Plan and the operation of the
Plan comply with Rule 16b-3 under the Exchange Act, the Code to the extent
applicable and other applicable law, and otherwise make the Plan fully
effective;

 

7

--------------------------------------------------------------------------------

 

(c)determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan;

(d)cancel, with the consent of the Participant, outstanding Awards or as
otherwise permitted under the terms of the Plan;

(e)exercise its discretion with respect to the powers and rights granted to it
as set forth in the Plan, including for the avoidance of doubt the power to
accelerate the exercisability, vesting or lapse of restrictions of an Award, as
applicable, or portion thereof at any time; and

(f)generally, exercise such powers and perform such acts as are deemed necessary
or advisable to promote the best interests of the Company with respect to the
Plan.

3.5.Non-Uniform Determinations.  The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among Persons who receive,
or are eligible to receive, Awards (whether or not such Persons are similarly
situated).  Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to the Eligible Individuals to receive Awards under the Plan and the terms and
provision of Awards under the Plan.  

3.6.Non-U.S. Employees.  Notwithstanding anything herein to the contrary, with
respect to Participants working outside the United States, the Committee may
establish subplans, determine the terms and conditions of Awards, and make such
adjustments to the terms thereof as are necessary or advisable to fulfill the
purposes of the Plan taking into account matters of local law or practice,
including tax and securities laws of jurisdictions outside the United States.

3.7.Indemnification.  No member of the Committee shall be liable for any action,
failure to act, determination or interpretation made in good faith with respect
to the Plan or any transaction hereunder.  The Company hereby agrees to
indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.

3.8.No Repricing of Options or Stock Appreciation Rights.  The Committee shall
have no authority to (i) make any adjustment (other than in connection with an
Adjustment Event, a Corporate Transaction or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or a Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants or other means, or (ii) cancel for cash or other
consideration any Option whose Option Price is greater than the then Fair Market
Value of a Share or Stock Appreciation Right whose Base Price is greater than
the then Fair Market Value of a Share unless, in either case the Company’s
stockholders shall have approved such adjustment, amendment or cancellation.

4.Stock Subject to the Plan; Grant Limitations.

4.1.Aggregate Number of Shares Authorized for Issuance.  Subject to any
adjustment as provided in the Plan, the maximum number of Shares that may be
issued pursuant to Awards granted under the Plan shall not exceed 2,250,000
Shares, all of which may be issued upon exercise of Incentive Stock
Options.  The Shares to be issued under the Plan may be, in whole or in part,
authorized but

 

8

--------------------------------------------------------------------------------

 

unissued Shares or issued Shares which shall have been reacquired by the Company
and held by it as treasury shares.

4.2.Nonemployee Director Limit.  With respect to Awards granted hereunder to a
Nonemployee Director, the aggregate number of Shares that may be issued pursuant
to Awards granted under the Plan in any calendar year to an individual
Nonemployee Director may not exceed that number of Shares representing a Fair
Market Value equal to the positive difference, if any, between $500,000 and the
aggregate value of any annual cash retainer paid to the Nonemployee Director
(excluding the value any chairperson retainer or fee and meeting fees received
by a Nonemployee Director in respect of such calendar year).

4.3.Calculating Shares Available. If an Award or any portion thereof (i) expires
or otherwise terminates without all of the Shares covered by such Award having
been issued or (ii) is settled in cash (i.e., the Participant receives cash
rather than Shares), such expiration, termination or settlement will not reduce
(or otherwise offset) the number of Shares that may be available for issuance
under the Plan.  If any Shares issued pursuant to an Award are forfeited and
returned back to or reacquired by the Company because of the failure to meet a
contingency or condition required to vest such Shares in the Participant, then
the Shares that are forfeited or reacquired will again become available for
issuance under the Plan.  Any Shares tendered or withheld (i) to pay the Option
Price of an Option granted under this Plan or (ii) to satisfy tax withholding
obligations associated with an Award granted under this Plan shall not become
available again for issuance under this Plan.  

5.Stock Options.

5.1.Authority of Committee.  The Committee may grant Options to Eligible
Individuals in accordance with the Plan, the terms and conditions of the grant
of which shall be set forth in an Award Agreement.  Incentive Stock Options may
be granted only to Eligible Individuals who are employees of the Company or any
of its Subsidiaries on the date the Incentive Stock Option is granted. Options
shall be subject to the following terms and provisions:

5.2.Option Price.  The Option Price or the manner in which the exercise price is
to be determined for Shares under each Option shall be determined by the
Committee and set forth in the Award Agreement; provided, however, that the
exercise price per Share under each Option shall not be less than the greater of
(i) the par value of a Share and (ii) 100% of the Fair Market Value of a Share
on the date the Option is granted (110% in the case of an Incentive Stock Option
granted to a Ten-Percent Shareholder).

5.3.Maximum Duration.  Options granted hereunder shall be for such term as the
Committee shall determine; provided that an Incentive Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, further, however, that unless the Committee provides otherwise, (i) an
Option (other than an Incentive Stock Option) may, upon the death of the
Participant prior to the expiration of the Option, be exercised for up to one
(1) year following the date of the Participant’s death, even if such period
extends beyond ten (10) years from the date the Option is granted, and (ii) if,
at the time an Option (other than an Incentive Stock Option) would otherwise
expire at the end of its term, the exercise of the Option is prohibited by
applicable law or the Company’s insider trading policy, the term shall be
extended until thirty (30) days after the prohibition no longer applies.  The
Committee may, subsequent to the granting of any Option, extend the period
within which the Option may be exercised (including following a Participant’s
Termination), but in no event shall the period be extended to a date that is
later than the earlier of the latest date on which the Option could have been
exercised and

 

9

--------------------------------------------------------------------------------

 

the 10th anniversary of the date of grant of the Option, except as otherwise
provided herein in this Section 5.3.

5.4.Vesting.  The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which an Option shall become vested and
exercisable.  To the extent not exercised, vested installments shall accumulate
and be exercisable, in whole or in part, at any time after becoming exercisable,
but not later than the date the Option expires.  The Committee may accelerate
the exercisability of any Option or portion thereof at any time.

5.5.Limitations on Incentive Stock Options.  To the extent that the aggregate
Fair Market Value (determined as of the date of the grant) of Shares with
respect to which Incentive Stock Options granted under the Plan and “incentive
stock options” (within the meaning of Section 422 of the Code) granted under all
other plans of the Company or its Subsidiaries (in either case determined
without regard to this Section 5.5) are exercisable by a Participant for the
first time during any calendar year exceeds $100,000, such Incentive Stock
Options shall be treated as Nonqualified Stock Options.  In applying the
limitation in the preceding sentence in the case of multiple Option grants,
unless otherwise required by applicable law, Options which were intended to be
Incentive Stock Options shall be treated as Nonqualified Stock Options according
to the order in which they were granted such that the most recently granted
Options are first treated as Nonqualified Stock Options.

5.6.Method of Exercise.  The exercise of an Option shall be made only by giving
notice in the form and to the Person designated by the Company, specifying the
number of Shares to be exercised and, to the extent applicable, accompanied by
payment therefor and otherwise in accordance with the Award Agreement pursuant
to which the Option was granted. The Option Price for any Shares purchased
pursuant to the exercise of an Option shall be paid in any of, or any
combination of, the following forms: (a) cash or its equivalent (e.g., a check)
or (b) if permitted by the Committee, the transfer, either actually or by
attestation, to the Company of Shares that have been held by the Participant for
at least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee or (c) in the form of other
property as determined by the Committee. In addition, (i) the Committee may
provide for the payment of the Option Price through Share withholding as a
result of which the number of Shares issued upon exercise of an Option would be
reduced by a number of Shares having a Fair Market Value equal to the Option
Price and (ii) an Option may be exercised through a registered broker-dealer
pursuant to such cashless exercise procedures that are, from time to time,
deemed acceptable by the Committee. No fractional Shares (or cash in lieu
thereof) shall be issued upon exercise of an Option and the number of Shares
that may be purchased upon exercise shall be rounded down to the nearest number
of whole Shares.

5.7.Rights of Participants.  No Participant shall be deemed for any purpose to
be the owner of any Shares subject to any Option unless and until (a) the Option
shall have been exercised with respect to such Shares pursuant to the terms of
the applicable Award Agreement, (b) the Company shall have issued and delivered
Shares (whether or not certificated) to the Participant, a securities broker
acting on behalf of the Participant or such other nominee of the Participant and
(c) the Participant’s name, or the name of his or her broker or other nominee,
shall have been entered as a shareholder of record on the books of the
Company.  Thereupon, the Participant shall have full voting, dividend and other
ownership rights with respect to such Shares, subject to such terms and
conditions as may be set forth in the applicable Award Agreement.

5.8.Effect of Change in Control.  Any specific terms applicable to an Option in
the event of a Change in Control and not otherwise provided in the Plan shall be
set forth in the applicable Award Agreement.

 

10

--------------------------------------------------------------------------------

 

6.Stock Appreciation Rights.

6.1.Grant.  The Committee may grant Stock Appreciation Rights to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement.  A Stock Appreciation Right may be granted
(a) at any time if unrelated to an Option or (b) if related to an Option, either
at the time of grant or at any time thereafter during the term of the
Option.  Awards of Stock Appreciation Rights shall be subject to the following
terms and provisions.

6.2.Terms; Duration.  Stock Appreciation Rights shall contain such terms and
conditions as to exercisability, vesting and duration as the Committee shall
determine, but in no event shall they have a term of greater than ten (10)
years; provided, however, that unless the Committee provides otherwise, (i) a
Stock Appreciation Right may, upon the death of the Participant prior to the
expiration of the Award, be exercised for up to one (1) year following the date
of the Participant’s death even if such period extends beyond ten (10) years
from the date the Stock Appreciation Right is granted, and (ii) if, at the time
a Stock Appreciation Right would otherwise expire at the end of its term, the
exercise of the Stock Appreciation Right is prohibited by applicable law or the
Company’s insider trading policy, the term shall be extended until thirty (30)
days after the prohibition no longer applies.  The Committee may, subsequent to
the granting of any Stock Appreciation Right, extend the period within which the
Stock Appreciation Right may be exercised (including following a Participant’s
Termination), but in no event shall the period be extended to a date that is
later than the earlier of the latest date on which the Stock Appreciation Right
could have been exercised and the 10th anniversary of the date of grant of the
Stock Appreciation Right, except as otherwise provided herein in this Section
6.2.

6.3.Vesting.  The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which a Stock Appreciation Right shall
become vested and exercisable. To the extent not exercised, vested installments
shall accumulate and be exercisable, in whole or in part, at any time after
becoming exercisable, but not later than the date the Stock Appreciation Right
expires.  The Committee may accelerate the exercisability of any Stock
Appreciation Right or portion thereof at any time.

6.4.Amount Payable.  Upon exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount determined by multiplying (i)
the excess of the Fair Market Value of a Share on the last business day
preceding the date of exercise of such Stock Appreciation Right over the Fair
Market Value of a Share on the date the Stock Appreciation Right was granted
(the “Base Price”) by (ii) the number of Shares as to which the Stock
Appreciation Right is being exercised (the “SAR Payment
Amount”).  Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the Award Agreement evidencing the Stock Appreciation Right at
the time it is granted.

6.5.Method of Exercise.  Stock Appreciation Rights shall be exercised by a
Participant only by giving notice in the form and to the Person designated by
the Company, specifying the number of Shares with respect to which the Stock
Appreciation Right is being exercised.  

6.6.Form of Payment.  Payment of the SAR Payment Amount may be made in the
discretion of the Committee solely in whole Shares having an aggregate Fair
Market Value equal to the SAR Payment Amount, solely in cash or in a combination
of cash and Shares.  If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment shall be rounded down
to the nearest whole Share.

 

11

--------------------------------------------------------------------------------

 

6.7.Effect of Change in Control.  Any specific terms applicable to a Stock
Appreciation Right in the event of a Change in Control and not otherwise
provided in the Plan shall be set forth in the applicable Award Agreement.

7.Dividends; Dividend Equivalent Rights.

The Committee in its discretion may provide for the payment of dividends or
Dividend Equivalent Rights, as applicable, either as part of an Award at the
time such Award is granted or as a separate Award, to Eligible Individuals in
accordance with the Plan.  The terms and conditions applicable to each dividend
or Dividend Equivalent Right shall be specified in the Award Agreement
evidencing the Award.  Unless the Committee determines otherwise and as set
forth in the Award Agreement, upon the issuance of an Award of Restricted Stock
(other than an Award of Performance-Based Restricted Stock), the Participant
shall have the right to receive all dividends or other distributions paid or
made with respect to the Shares (whether or not the restrictions on such Shares
have lapsed) at the time such dividends or other distributions are paid. Unless
the Committee determines otherwise and as set forth in the Award Agreement, no
amounts in respect of dividends or Dividend Equivalent Rights shall be paid on
unvested or unearned Restricted Stock Units, Performance-Based Restricted Stock
Units or Performance-Based Restricted Stock, and if awarded (i) amounts payable
in respect of such dividends or Dividend Equivalent Rights shall be accrued
until the lapsing of restrictions on such Dividend Equivalent Rights or until
the vesting, exercise, payment, settlement or other lapse of restrictions on the
Award to which the Dividend Equivalent Rights relate; (ii) the Committee shall
determine whether such accrued amount is to be held in cash or reinvested in
Shares or deemed (notionally) to be reinvested in Shares; and (iii) Dividend
Equivalent Rights may be settled, at such time as the lapsing of restrictions on
such Dividend Equivalent Rights or until the vesting, exercise, payment,
settlement or other lapse of restrictions on the Award to which the Dividend
Equivalent Rights relate, in cash or Shares or a combination thereof, in a
single installment or multiple installments, each as determined by the Committee
at any time prior to or at the time of such settlement and in accordance with
Section 409A, as applicable.  

8.Restricted Stock; Restricted Stock Units.

8.1.Restricted Stock.  The Committee may grant Awards of Restricted Stock to
Eligible Individuals in accordance with the Plan, the terms and conditions of
which shall be set forth in an Award Agreement.  In the case of grants
originally denominated as a cash value, the manner by which the number of Shares
of Restricted Stock subject to the Award will be calculated shall be determined
by the Committee. Each Award Agreement shall contain such restrictions, terms
and conditions as the Committee may, in its discretion, determine and (without
limiting the generality of the foregoing) such Award Agreements may require that
an appropriate legend be placed on Share certificates. With respect to Shares in
a book entry account in a Participant’s name, the Committee may cause
appropriate stop transfer instructions to be delivered to the account custodian,
administrator or the Company’s corporate secretary as determined by the
Committee in its sole discretion.  Awards of Restricted Stock shall be subject
to the following terms and provisions:

(a)Rights of Participant.  Shares of Restricted Stock granted pursuant to an
Award hereunder shall be issued in the name of the Participant as soon as
reasonably practicable after the Award is granted provided that the Participant
has executed an Award Agreement evidencing the Award (which, in the case of an
electronically distributed Award Agreement, shall be deemed to have been
executed by an acknowledgement of receipt or in such other manner as the
Committee may prescribe) and any other documents which the Committee may require
as a condition to the issuance of such Shares.  At the discretion of the
Committee, Shares issued in connection with an Award of Restricted Stock may be
held in escrow by an agent (which may be the Company) designated by the
Committee.  Unless the Committee determines otherwise and as set forth in the
Award Agreement,

 

12

--------------------------------------------------------------------------------

 

upon the issuance of the Shares, the Participant shall have all of the rights of
a shareholder with respect to such Shares, including the right to vote the
Shares and to receive all dividends or other distributions paid or made with
respect to the Shares.

(b)Terms and Conditions.   Each Award Agreement shall specify the number of
Shares of Restricted Stock to which it relates, the conditions which must be
satisfied in order for the Restricted Stock to vest and the circumstances under
which the Award will be forfeited.

(c)Delivery of Shares.  Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Participant with respect to such Shares
of Restricted Stock, free of all restrictions hereunder.

(d)Effect of Change in Control.  Any specific terms applicable to Restricted
Stock in the event of a Change in Control and not otherwise provided in the Plan
shall be set forth in the applicable Award Agreement.

8.2.Restricted Stock Unit Awards.  The Committee may grant Awards of Restricted
Stock Units to Eligible Individuals in accordance with the Plan, the terms and
conditions of which shall be set forth in an Award Agreement.  Each such Award
Agreement shall contain such restrictions, terms and conditions as the Committee
may, in its discretion, determine.  In the case of grants originally denominated
as a cash value, the manner by which the number of Restricted Stock Units
subject to the Award will be calculated shall be determined by the Committee.
Notwithstanding the generality of the foregoing, Awards of Restricted Stock
Units shall be subject to the following terms and provisions:

(a)Payment of Awards.  Each Restricted Stock Unit shall represent the right of
the Participant to receive one Share upon vesting of the Restricted Stock Unit
or on any later date specified by the Committee; provided, however, that the
Committee may provide for the settlement of Restricted Stock Units in cash equal
to the Fair Market Value of the Shares that would otherwise be delivered to the
Participant (determined as of the date the Shares would have been delivered), or
a combination of cash and Shares.  The Committee may, at the time a Restricted
Stock Unit is granted, provide a limitation on the amount payable in respect of
each Restricted Stock Unit.  

(b)Effect of Change in Control.  Any specific terms applicable to Restricted
Stock Units in the event of a Change in Control and not otherwise provided in
the Plan shall be set forth in the applicable Award Agreement.

9.Performance Awards.

9.1.Performance Units and Performance Share Units.  The Committee may grant
Awards of Performance Units and/or Performance Share Units to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement.  Awards of Performance Units and Performance
Share Units shall be subject to the following terms and provisions:

(a)Performance Units.  Performance Units shall be denominated in a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within the Performance Cycle and such other vesting conditions as may
be determined by the Committee (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the specified dollar amount or a percentage or multiple of the specified dollar
amount depending on the level of Performance Objective attained.  The Committee
may at the time a

 

13

--------------------------------------------------------------------------------

 

Performance Unit is granted specify a maximum amount payable in respect of a
vested Performance Unit.

(b)Performance Share Units.  Performance Share Units shall be denominated in
Shares and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle and such other vesting conditions as may be
determined by the Committee, (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the Fair Market Value of a Share on the date the Performance Share Unit became
vested or any other date specified by the Committee.  The Committee may at the
time a Performance Share Unit is granted specify a maximum amount payable in
respect of a vested Performance Share Unit.  

(c)Terms and Conditions; Vesting and Forfeiture.   Each Award Agreement shall
specify the number of Performance Units or Performance Share Units to which it
relates, the Performance Objectives and other conditions which must be satisfied
in order for the Performance Units or Performance Share Units to vest and the
Performance Cycle within which such Performance Objectives must be satisfied and
the circumstances under which the Award will be forfeited; provided, however,
that no Performance Cycle for Performance Share Units and Performance Units
shall be less than one (1) year.

(d)Payment of Awards.  Subject to Section 9.3(c), payment to Participants in
respect of vested Performance Share Units and Performance Units shall be made as
soon as practicable after the last day of the Performance Cycle to which such
Award relates or at such other time or times as the Committee may determine that
the Award has become vested. Such payments may be made entirely in Shares valued
at their Fair Market Value, entirely in cash or in such combination of Shares
and cash as the Committee in its discretion shall determine at any time prior to
such payment.

9.2.Performance-Based Restricted Stock.  The Committee may grant Awards of
Performance-Based Restricted Stock to Eligible Individuals in accordance with
the Plan, the terms and conditions of which shall be set forth in an Award
Agreement.  Each Award Agreement may require that an appropriate legend be
placed on Share certificates.   With respect to Shares in a book entry account
in a Participant’s name, the Committee may cause appropriate stop transfer
instructions to be delivered to the account custodian, administrator or the
Company’s corporate secretary as determined by the Committee in its sole
discretion.  Awards of Performance-Based Restricted Stock shall be subject to
the following terms and provisions:

(a)Rights of Participant.  Performance-Based Restricted Stock shall be issued in
the name of the Participant as soon as reasonably practicable after the Award is
granted or at such other time or times as the Committee may determine; provided,
however, that no Performance-Based Restricted Stock shall be issued until the
Participant has executed an Award Agreement evidencing the Award, and any other
documents which the Committee may require as a condition to the issuance of such
Performance-Based Restricted Stock.  At the discretion of the Committee, Shares
issued in connection with an Award of Performance-Based Restricted Stock may be
held in escrow by an agent (which may be the Company) designated by the
Committee.  Unless the Committee determines otherwise and as set forth in the
Award Agreement, upon issuance of the Shares, the Participant shall have all of
the rights of a shareholder with respect to such Shares, including the right to
vote the Shares and, subject to Section 7, to receive all dividends or other
distributions paid or made with respect to the Shares.

(b)Terms and Conditions.   Each Award Agreement shall specify the number of
Shares of Performance-Based Restricted Stock to which it relates, the
Performance Objectives and

 

14

--------------------------------------------------------------------------------

 

other conditions which must be satisfied in order for the Performance-Based
Restricted Stock to vest, the Performance Cycle within which such Performance
Objectives must be satisfied and the circumstances under which the Award will be
forfeited; provided, however, that no Performance Cycle for Performance-Based
Restricted Stock shall be less than one (1) year.

(c)Delivery of Shares.  Upon the lapse of the restrictions on Shares of
Performance-Based Restricted Stock awarded hereunder, the Committee shall cause
a stock certificate or evidence of book entry Shares to be delivered to the
Participant with respect to such Shares, free of all restrictions hereunder.

9.3.Performance Objectives.

(a)Establishment.  With respect to any Performance Awards, Performance
Objectives for Performance Awards may be expressed in terms of: Performance
objectives (“Performance Objectives”) may be expressed in terms of (i) net
earnings; (ii) earnings per share; (iii) net debt; (iv) revenue or sales growth;
(v) net or operating income; (vi) net operating profit; (vii) return measures
(including, but not limited to, return on assets, capital, equity or sales);
(viii) cash flow (including, but not limited to, operating cash flow,
distributable cash flow and free cash flow); (ix) earnings before or after
taxes, interest, depreciation, amortization and/or rent; (x) share price
(including, but not limited to growth measures and total stockholder return);
(xi) expense control or loss management; (xii) customer satisfaction; (xiii)
market share; (xiv) economic value added; (xv) working capital; (xvi) the
formation of joint ventures or the completion of other corporate transactions;
(xvii) gross or net profit margins; (xviii) revenue mix; (xix) operating
efficiency; (xx) product diversification; (xxi) market penetration; (xxii)
measurable achievement in quality, operation or compliance initiatives; (xxiii)
quarterly dividends or distributions; (xxiv) employee retention or turnover; or
(xxv) any other operational, financial or other goal as may be determined by the
Committee; (xxvi) AFFO or FFO, or (xxvii) any combination of or a specified
increase in any of the foregoing. Performance Objectives may be in respect of
the performance of the Company, any of its Subsidiaries or Divisions (as defined
in the 2020 Equity Incentive Plan) or any combination thereof. Performance
Objectives may be absolute or relative (to prior performance of the Company or
to the performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range. The Performance
Objectives with respect to a Performance Cycle shall be established by the
Committee while the performance relating to the Performance Objectives remains
substantially uncertain.  

(b)Effect of Certain Events.  The Committee may adjust the Performance
Objectives in respect of a Performance Award to reflect the impact of specified
events, including any one or more of the following with respect to the
Performance Period (i) the gain, loss, income or expense resulting from changes
in accounting principles or tax laws that become effective during the
Performance Period; (ii) the gain, loss, income or expense reported publicly by
the Company with respect to the Performance Period that are extraordinary or
unusual in nature or infrequent in occurrence; (iii) the gains or losses
resulting from and the direct expenses incurred in connection with, the
disposition of a business, or the sale of investments or non-core assets; (iv)
the gain or loss from all or certain claims and/or litigation and all or certain
insurance recoveries relating to claims or litigation; (v) the impact of
investments or acquisitions made during the year or, to the extent provided by
the Committee, any prior year; or (vi) other extraordinary or unusual events as
determined by the Committee. The events may relate to the Company as a whole or
to any part of the Company’s business or operations, as determined by the
Committee. Any adjustments based on the effect of certain events are to be
determined in accordance with generally accepted accounting principles and
standards, unless another objective method of measurement is designated by the
Committee.  

 

15

--------------------------------------------------------------------------------

 

(c)Determination of Performance.  Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award, the Committee
shall determine that the applicable Performance Objectives have been
satisfied.  In respect of a Performance Award, the Committee may, in its sole
discretion, (i) reduce the amount of cash paid or number of Shares to be issued
or that have been issued and that become vested or on which restrictions lapse,
and/or (ii) establish rules and procedures that have the effect of limiting the
amount payable to any Participant to an amount that is less than the amount that
otherwise would be payable under an Award granted under this Section 9. The
Committee may exercise such discretion in a non-uniform manner among
Participants.  

(d)Effect of Change in Control.  Any specific terms applicable to a Performance
Award in the event of a Change in Control and not otherwise provided in the Plan
shall be set forth in the applicable Award Agreement.

10.Share Awards.

The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion, provided
that any dividend rights provided in respect of a Share Award shall be in
compliance with Section 7 of the Plan.  Share Awards may be made as additional
compensation for services rendered by the Eligible Individual or may be in lieu
of cash or other compensation to which the Eligible Individual is entitled from
the Company.

11.Cash-Based Awards.

The Committee may grant Cash-Based Awards to any Eligible Individual in such
amount and on such terms and conditions as the Committee may determine in its
sole discretion at the time of grant.  The Committee shall determine the maximum
duration of the Cash-Based Award, the amount of cash to which the Cash-Based
Award pertains, the conditions upon which the Cash-Based Award shall become
vested or payable, and such other provisions as the Committee shall determine.
Each Cash-Based Award shall specify a cash-dominated payment amount, formula or
payment ranges as determined by the Committee. Payment, if any, with respect to
a Cash-Based Award shall be made in cash and in accordance with the terms of the
Award as the Administrator determines.

12.LTIP Units.

The Committee shall have the right to grant LTIP Units or any other membership
or ownership interests (which may be expressed as units or otherwise) in the
Operating Partnership or any other Subsidiary (or other affiliate of the
Company), with any Shares being issued in connection with the conversion of (or
other distribution on account of) an interest granted under the authority of
this Section 12 to be subject to Section 4 and the other provisions of the Plan,
including the right to the payment of dividends pursuant to Section 7.

13.Effect of Termination of Employment; Transferability.  

13.1.Termination.  The Award Agreement evidencing the grant of each Award shall
set forth the terms and conditions applicable to such Award upon Termination,
which shall be as the Committee may, in its discretion, determine at the time
the Award is granted or at any time thereafter.  

 

16

--------------------------------------------------------------------------------

 

13.2.Transferability of Awards and Shares.

(a)Non-Transferability of Awards.  Except as set forth in Section 13.2(c) or (d)
or as otherwise permitted by the Committee and as set forth in the applicable
Award Agreement, either at the time of grant or at any time thereafter, no Award
shall be (i) sold, transferred or otherwise disposed of, (ii) pledged or
otherwise hypothecated or (iii) subject to attachment, execution or levy of any
kind; and any purported transfer, pledge, hypothecation, attachment, execution
or levy in violation of this Section 13.2 shall be null and void.

(b)Restrictions on Shares.  The Committee may impose such restrictions on any
Shares acquired by a Participant under the Plan as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, restrictions under the requirements of
any stock exchange or market upon which such Shares are then listed or traded
and restrictions under any blue sky or state securities laws applicable to such
Shares.

(c)Transfers By Will or by Laws of Descent or Distribution.  Any Award may be
transferred by will or by the laws of descent or distribution; provided,
however, that (i) any transferred Award will be subject to all of the same terms
and conditions as provided in the Plan and the applicable Award Agreement; and
(ii) the Participant’s estate or Beneficiary appointed in accordance with
Section 13.2(d) will remain liable for any withholding tax that may be imposed
by any federal, state or local tax authority.  

(d)Beneficiary Designation.  To the extent permitted by applicable law, the
Company may from time to time permit each Participant to name one or more
individuals (each, a “Beneficiary”) to whom any benefit under the Plan is to be
paid or who may exercise any rights of the Participant under any Award granted
under the Plan in the event of the Participant’s death before he or she receives
any or all of such benefit or exercises such Award.  Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.  In
the absence of any such designation or if any such designation is not effective
under applicable law as determined by the Committee, benefits under Awards
remaining unpaid at the Participant’s death and rights to be exercised following
the Participant’s death shall be paid to or exercised by the Participant’s
estate.

14.Adjustment upon Changes in Capitalization.

14.1.In the event that (a) the outstanding Shares are changed into or exchanged
for a different number or kind of shares of stock or other securities or other
equity interests of the Company or another corporation or entity, whether
through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, substitution
or other similar corporate event or transaction or (b) there is an extraordinary
dividend or distribution by the Company in respect of its Shares or other
capital stock or securities convertible into capital stock in cash, securities
or other property (any event described in (a) or (b), an “Adjustment Event”),
the Committee shall determine the appropriate adjustments, if any, to (i) the
maximum number and kind of shares of stock or other securities or other equity
interests as to which Awards may be granted under the Plan, (ii) the maximum
number and class of Shares or other stock or securities that may be issued upon
exercise of Incentive Stock Options, (iii) the number and kind of Shares or
other securities covered by any or all outstanding Awards that have been granted
under the Plan, (iv) the Option Price of outstanding Options and the Base Price
of outstanding Stock Appreciation Rights, and (v) the Performance Objectives
applicable to outstanding Performance Awards.

 

17

--------------------------------------------------------------------------------

 

14.2.Any such adjustment in the Shares or other stock or securities (a) subject
to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such a manner as not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code, and (b) with respect to
any Award that is not subject to Section 409A, in a manner that would not
subject the Award to Section 409A and, with respect to any Award that is subject
to Section 409A, in a manner that complies with Section 409A and all regulations
and other guidance issued thereunder.

14.3.If, by reason of an Adjustment Event, pursuant to an Award, a Participant
shall be entitled to, or shall be entitled to exercise an Award with respect to,
new, additional or different shares of stock or securities of the Company or any
other corporation, such new, additional or different shares shall thereupon be
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award prior to such Adjustment
Event.

15.Effect of Certain Transactions.  

15.1.Except as otherwise provided in the applicable Award Agreement, in
connection a Corporate Transaction, either:

(a)outstanding Awards shall, unless otherwise provided in connection with a
Corporate Transaction, continue following the Corporate Transaction and shall be
adjusted if and as provided for in the agreement or plan (in the case of a
liquidation or dissolution) entered into or adopted in connection with the
Corporate Transaction (the “Transaction Agreement”), which may include, in the
sole discretion of the Committee or the parties to the Corporate Transaction,
the assumption or continuation of such Awards by, or the substitution for such
Awards of new awards of, the surviving, successor or resulting entity, or a
parent or subsidiary thereof, with such adjustments as to the number and kind of
shares or other securities or property subject to such new awards, exercise
prices and other terms of such new awards as the Committee or the parties to the
Corporate Transaction shall agree, or

(b)outstanding Awards shall terminate upon the consummation of the Corporate
Transaction; provided, however, that vested Awards shall not be terminated
without:

(i)in the case of vested Options and Stock Appreciation Rights (including those
Options and Stock Appreciation Rights that would become vested upon the
consummation of the Corporate Transaction), (1) providing the holders of
affected Options and Stock Appreciation Rights a period of at least fifteen (15)
calendar days prior to the date of the consummation of the Corporate Transaction
to exercise the Options and Stock Appreciation Rights, or (2) providing the
holders of affected Options and Stock Appreciation Rights payment (in cash or
other consideration upon or immediately following the consummation of the
Corporate Transaction, or, to the extent permitted by Section 409A, on a
deferred basis) in respect of each Share covered by the Option or Stock
Appreciation Rights being cancelled an amount equal to the excess, if any, of
the per Share consideration to be paid or distributed to stockholders in the
Corporate Transaction (the value of any non-cash consideration to be determined
by the Committee in good faith) over the Option Price of the Option or the Base
Price of the Stock Appreciation Rights, or

(ii)in the case of vested Awards other than Options or Stock Appreciation Rights
(including those Awards that would become vested upon the consummation of the
Corporate Transaction), providing the holders of affected Awards

 

18

--------------------------------------------------------------------------------

 

payment (in cash or other consideration upon or immediately following the
consummation of the Corporate Transaction, or, to the extent permitted by
Section 409A, on a deferred basis) in respect of each Share covered by the Award
being cancelled of the per Share consideration to be paid or distributed to
stockholders in the Corporate Transaction, in each case with the value of any
non-cash consideration to be determined by the Committee in good faith.  

(c)For the avoidance of doubt, if the amount determined pursuant to Section
15.1(b)(i)(2) above is zero or less, the affected Option or Stock Appreciation
Rights may be terminated without any payment therefor.

15.2.Without limiting the generality of the foregoing or being construed as
requiring any such action, solely with respect to unvested Options, Stock
Appreciation Rights, and other Awards (other than Options and Stock Appreciation
Rights) that are not continued following the Corporate Transaction as provided
in Section 15.1(a), except as otherwise set forth in the applicable Award
Agreement, in connection with any such Corporate Transaction the Committee may,
in its sole and absolute discretion, cause any of the following actions to be
taken effective upon or at any time prior to any Corporate Transaction (and any
such action may be made contingent upon the occurrence of the Corporate
Transaction):

(a)cause any or all unvested Awards to become fully vested and immediately
exercisable (as applicable) and/or provide the holders of any such Options and
Stock Appreciation Rights a reasonable period of time prior to the date of the
consummation of the Corporate Transaction to exercise the Options and Stock
Appreciation Rights;

(b)with respect to unvested Options and Stock Appreciation Rights that are
terminated in connection with the Corporate Transaction, provide to the holders
thereof a payment (in cash and/or other consideration) in respect of each Share
covered by the Option or Stock Appreciation Right being terminated in an amount
equal to all or a portion of the excess, if any, of the per Share consideration
to be paid or distributed to stockholders in the Corporate Transaction (the
value of any non-cash consideration to be determined by the Committee in good
faith) over the exercise price of the Option or the Base Price of the Stock
Appreciation Right, which may be paid in accordance with the vesting schedule of
the Award as set forth in the applicable Award Agreement, upon the consummation
of the Corporate Transaction or, to the extent permitted by Section 409A, at
such other time or times as the Committee may determine;

(c)with respect to unvested Awards (other than Options or Stock Appreciation
Rights) that are terminated in connection with the Corporate Transaction,
provide to the holders thereof a payment (in cash and/or other consideration) in
respect of each Share covered by the Award being terminated in an amount equal
to all or a portion of the per Share consideration to be paid or distributed to
stockholders in the Corporate Transaction (the value of any non-cash
consideration to be determined by the Committee in good faith), which may be
paid in accordance with the vesting schedule of the Award as set forth in the
applicable Award Agreement, upon the consummation of the Corporate Transaction
or, to the extent permitted by Section 409A, at such other time or times as the
Committee may determine.  

(d)For the avoidance of doubt, if the amount determined pursuant to Section
15.2(b) above is zero or less, the affected Option or Stock Appreciation Rights
may be terminated without any payment therefor.

 

19

--------------------------------------------------------------------------------

 

15.3.Notwithstanding anything to the contrary in this Plan or any Agreement,

(a)the Committee may, in its sole discretion, provide in the Transaction
Agreement or otherwise for different treatment for different Awards or Awards
held by different Participants and, where alternative treatment is available for
a Participant’s Awards, may allow the  Participant to choose which treatment
shall apply to such Participant's Awards;  

(b)any action permitted under this Section 15 may be taken without the need for
the consent of any Participant.  To the extent a Corporate Transaction also
constitutes an Adjustment Event and action is taken pursuant to this Section 15
with respect to an outstanding Award, such action shall conclusively determine
the treatment of such Award in connection with such Corporate Transaction
notwithstanding any provision of the Plan to the contrary (including Section
14).

(c)to the extent the Committee chooses to make payments to affected Participants
pursuant to Section 15.1(b)(i)(2) or (ii) or Section 15.2(b) or (c) above, any
Participant who has not returned any letter of transmittal or similar
acknowledgment that the Committee requires be signed in connection with such
payment within the time period established by the Committee for returning any
such letter or similar acknowledgement shall forfeit his or her right to any
payment and his or her associated Awards may be cancelled without any payment
therefor.

16.Interpretation.  

16.1.Section 16 Compliance.  The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Award Agreement in a manner
consistent therewith.  Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.  

16.2.Compliance with Section 409A.  All Awards granted under the Plan are
intended either not to be subject to Section 409A or, if subject to Section
409A, to be administered, operated and construed in compliance with Section 409A
and all regulations and other guidance issued thereunder.  Notwithstanding this
or any other provision of the Plan or any Award Agreement to the contrary, the
Committee may amend the Plan or any Award granted hereunder in any manner or
take any other action that it determines, in its sole discretion, is necessary,
appropriate or advisable (including replacing any Award) to cause the Plan or
any Award granted hereunder to comply with Section 409A and all regulations and
other guidance issued thereunder or to not be subject to Section 409A.  Any such
action, once taken, shall be deemed to be effective from the earliest date
necessary to avoid a violation of Section 409A and shall be final, binding and
conclusive on all Eligible Individuals and other individuals having or claiming
any right or interest under the Plan.

17.Term; Plan Termination and Amendment of the Plan; Modification of Awards.

17.1.Term.  The Plan shall terminate on the Plan Termination Date and no Award
shall be granted after that date.  The applicable terms of the Plan and any
terms and conditions applicable to Awards granted prior to the Plan Termination
Date shall survive the termination of the Plan and continue to apply to such
Awards.

17.2.Plan Amendment or Plan Termination.  The Board may earlier terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:

 

20

--------------------------------------------------------------------------------

 

(a)no such amendment, modification, suspension or termination shall materially
impair or materially and adversely alter any Awards theretofore granted under
the Plan, except with the consent of the Participant, nor shall any amendment,
modification, suspension or termination deprive any Participant of any Shares
which he or she may have acquired through or as a result of the Plan; and

(b)to the extent necessary under any applicable law, regulation or exchange
requirement or as provided in Section 3.8, no other amendment shall be effective
unless approved by the stockholders of the Company in accordance with applicable
law, regulation or exchange requirement.

17.3.Modification of Awards.  No modification of an Award shall materially and
adversely alter or impair any rights or obligations under the Award without the
consent of the Participant.

18.Non-Exclusivity of the Plan.  

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

19.Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a)give any Person any right to be granted an Award other than at the sole
discretion of the Committee;

(b)limit in any way the right of the Company or any of its Subsidiaries to
terminate the employment of or the provision of services by any Person at any
time;

(c)be evidence of any agreement or understanding, express or implied, that the
Company will pay any Person at any particular rate of compensation or for any
particular period of time; or

(d)be evidence of any agreement or understanding, express or implied, that the
Company will employ any Person at any particular rate of compensation or for any
particular period of time.

20.Regulations and Other Approvals; Governing Law.

20.1.Governing Law.  Except as to matters of federal law, the Plan and the
rights of all Persons claiming hereunder shall be construed and determined in
accordance with the laws of the State of Maryland without giving effect to
conflicts of laws principles thereof.  

20.2.Compliance with Law.

(a)The obligation of the Company to sell or deliver Shares with respect to
Awards granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all




 

21

--------------------------------------------------------------------------------

 

applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Committee.

(b)The Board may make such changes as may be necessary or appropriate to comply
with the rules and regulations of any government authority or to obtain for
Eligible Individuals granted Incentive Stock Options the tax benefits under the
applicable provisions of the Code and regulations promulgated thereunder.

(c)Each grant of an Award and the issuance of Shares or other settlement of the
Award is subject to compliance with all applicable federal, state and foreign
law.  Further, if at any time the Committee determines, in its discretion, that
the listing, registration or qualification of Shares issuable pursuant to the
Plan is required by any securities exchange or under any federal, state or
foreign law, or that the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the grant of
an Award or the issuance of Shares, no Awards shall be or shall be deemed to be
granted or payment made or Shares issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions that are not acceptable to the Committee.  Any Person
exercising an Option or receiving Shares in connection with any other Award
shall make such representations and agreements and furnish such information as
the Board or Committee may request to assure compliance with the foregoing or
any other applicable legal requirements.

20.3.Transfers of Plan Acquired Shares.  Notwithstanding anything contained in
the Plan or any Award Agreement to the contrary, in the event that the
disposition of Shares acquired pursuant to the Plan is not covered by a then
current registration statement under the Securities Act and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder.  The Committee may require any individual receiving
Shares pursuant to an Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder.  The certificates evidencing any of such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.

21.Miscellaneous.

21.1.Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed on behalf of the Company by an
officer duly authorized to act on its behalf, or (b) an electronic notice in a
form approved by the Committee and recorded by the Company (or its designee) in
an electronic recordkeeping system used for the purpose of tracking Awards as
the Committee may provide. If required by the Committee, an Award Agreement
shall be executed or otherwise electronically accepted by the recipient of the
Award in such form and manner as the Committee may require.  The Committee may
authorize any officer of the Company to execute any or all Award Agreements on
behalf of the Company.  

21.2.Forfeiture Events; Clawback. The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, clawback or
recoupment upon the occurrence of certain specified events or as required by
law, in addition to any otherwise applicable forfeiture provisions that apply to
the Award. Without limiting the generality of the foregoing, any Award under the
Plan shall be subject to the terms of

 

22

--------------------------------------------------------------------------------

 

any clawback policy maintained by the Company or as required by law, as it may
be amended from time to time.

21.3.Multiple Agreements.  The terms of each Award may differ from other Awards
granted under the Plan at the same time or at some other time.  The Committee
may also grant more than one Award to a given Eligible Individual during the
term of the Plan, either in addition to or, subject to Section 3.8, in
substitution for one or more Awards previously granted to that Eligible
Individual.

21.4.Withholding of Taxes.  The Company or any of its Subsidiaries may withhold
from any payment of cash or Shares to a Participant or other Person under the
Plan an amount sufficient to cover any withholding taxes which may become
required with respect to such payment or take any other action it deems
necessary to satisfy any income or other tax withholding requirements as a
result of the grant, exercise, vesting or settlement of any Award under the
Plan.  The Company or any of its Subsidiaries shall have the right to require
the payment of any such taxes or to withhold from wages or other amounts
otherwise payable to a Participant or other Person, and require that the
Participant or other Person furnish all information deemed necessary by the
Company or any of its Subsidiaries to meet any tax reporting obligation as a
condition to exercise or before making any payment or the issuance or release of
any Shares pursuant to an Award.   If the Participant or other Person shall fail
to make such tax payments as are required, the Company or its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to such Participant or other Person
or to take such other action as may be necessary to satisfy such withholding
obligations.  If specified in an Award Agreement at the time of grant or
otherwise approved by the Committee in its sole discretion, a Participant may,
in satisfaction of his or her obligation to pay withholding taxes in connection
with the exercise, vesting or other settlement of an Award, elect to (i) make a
cash payment to the Company, (ii) have withheld a portion of the Shares then
issuable to him or her or the cash otherwise payable to him or her pursuant to
an Award or (iii) deliver Shares owned by the Participant prior to the exercise,
vesting or other settlement of an Award, in each case having an aggregate Fair
Market Value equal to the withholding taxes.  To the extent that Shares are used
to satisfy withholding obligations of a Participant pursuant to this Section
21.4 (whether previously-owned Shares or Shares withheld from an Award), they
may only be used to satisfy the minimum tax withholding required by law (or such
other amount as will not have any adverse accounting impact as determined by the
Committee).

21.5.Disposition of ISO Shares.  If a Participant makes a disposition, within
the meaning of Section 424(c) of the Code and regulations promulgated
thereunder, of any Share or Shares issued to such Participant pursuant to the
exercise of an Incentive Stock Option within the two-year period commencing on
the day after the date of the grant or within the one-year period commencing on
the day after the date of transfer of such Share or Shares to the Participant
pursuant to such exercise, the Participant shall, within ten (10) days of such
disposition, notify the Company thereof, by delivery of written notice to the
Company at its principal executive office.

21.6.Plan Unfunded.  The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any Award granted under the Plan.

 

23